DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed April 6, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1, 2, 4-8, 10-16 and 18-23 are pending. Claims 1, 8 and 15 are amended. Claims 3, 9 and 17 are canceled. Claims 21-23 are added. 

Allowable Subject Matter
Claims 1, 2, 4-8, 10-16 and 18-23 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the electronic environmental condition data includes one or more of data relating to ambient lighting conditions in an environment in which the Information Handling System is operating, wherein the environmental data relating to the ambient lighting conditions is based on light detected by one or more light sensors in an ambient light sensing system; data relating to a network environment in which the Information Handling System is operating, wherein the data relating to the network environment is based on a wired network and/or Wi-Fi identifier; data relating to identification of a location in which the Information Handling System is operating; and data relating to an application actively running on the Information Handling System as set forth in independent claims 1 and 15, the one or more functions and/or visual settings provided by the neural network include two or more of: functions assigned to keys of the light projection technology keyboard; visual indicia that are to be projected onto visible surfaces of the keys of the light projection technology keyboard; placement of the visual indicia projected onto the visible surfaces; color of the visual indicia projected onto the visible surfaces; background color projected onto the visible surfaces; brightness of the visual indicia and/or key background projected onto the visible surfaces; and contrast between the visual indicia projected onto the visible surface and a key background projected onto the visible surfaces as set forth in the independent claim 8. 
	Dependent claims 2, 4-7, 10-14, 16 and 18-23 being further limiting to the independent claims 1, 8 and 15 are also allowed. 
	The closet prior art, Autio et al., US Patent Application Publication No 2020/0272244 teaches the keyboard that comprises a plurality of light sources configured to emit light towards the light reflectors. The light impinges on one of a plurality of reflective surfaces of the light reflectors and the light reflector reflects the light impinging on the reflective surface towards a corresponding key of the plurality of depressible keys under which the light reflector is positioned to cause a character or symbol to appear on a surface of the plurality of depressible keys. The keyboard further comprises a switch configured to control selectively enabling each of the light sources of the plurality of light sources to change the character or symbol appearing on the surfaces of the plurality of keys. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691